HANSEN, Judge,
dissenting.
I dissent to reversal of this action. In addition to the testimony quoted by the majority, Mark Wilson testified to several different provisions.- Mrs. Wilson devised certain property to her step son, Mark’s dad, and also made several 'bequests to his dad. There were also gifts to her granddaughter, her great grandson and Patrick. Mark remembered these bequests in detail. He testified he saw her signature on the last page. He was positive there existed a last page.
Patrick, who is twelve, lived with Mrs. Wilson until her death. He testified he had seen the spiral notebook containing the will many times. She told him it was her will *1156and read parts of it to him. He recognized her handwriting. He knew there was another page because he saw her signature on it. He remembered the provisions disinheriting her two children.
A woman who worked for the Wilsons testified. Mrs. Wilson had discussed the will with her. Although she had never seen the will, Mrs. Wilson told her what it said. Another friend of Mrs. Wilson testified she had seen the will. Mrs. Wilson had pointed out her signature on the last page and told her what the will said.
The final witness for the proponents was an attorney and former judge. He testified as an expert witness without objection from Appellants. He testified, based on a hypothetical, that the will was admissible for probate. Appellants cross examined the expert and the trial court also inquired of this witness. Appellants presented no witnesses or evidence on their own behalf.
Appellants attempt to invoke the presumption of revocation pursuant to 84 O.S.1991 §§ 101, 102. If a last will and testament cannot be produced it is presumed to have been revoked. In the Matter of the Estate of Glenn C. Shaw, 572 P.2d 229 (Okla.1977). However, there is no evidence the will was revoked in the manner set out in the above sections. Production of all but one of the pages refutes any presumption the will was destroyed.
The trial court may not ignore unim-peached and uncontradicted credible evidence. Spillers v. Colby, 391 P.2d 895 (Okla.1964). Evidence tending to prove essential facts directly, indirectly, or by permissible inference is sufficient to support a judgment. Sisler v. Jackson, 460 P.2d 903 (Okla.1969). We therefore must take as true the testimony of proponents’ witnesses. The question then becomes on of law as to whether the evidence is sufficient to meet the requirements of §§ 81-84.
The trial court had before it all but one page of the will. Witnesses testified as to the execution and validity thereof as required by § 81. Witnesses unanimously agreed it was in existence at the time of Mrs. Wilson’s death. Two credible witnesses testified clearly and distinctly as to its provisions. There was no inconsistency in what it contained. The trial court, the sole judge of the credibility of witnesses, heard the testimony and weighed it. The trial court found Proponents proved, by clear and convincing evidence, execution of the will by Mrs. Wilson, existence of the will at Mrs. Wilson’s death and the provisions of the will. Janzen v. Claybrook, 420 P.2d 531 (Okla.1966). Proponents met their burden of proof. In the Matter of the Estate of Molloy, 539 P.2d 1400 (Okla.App.1975). In my opinion the trial court did not err in admitting the will to probate.